DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on August 15, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 4, 7-13, 15, 17-25, 28, 31-32, 34-37, 58-63, and 67-74 are pending.  Claims 1, 4, 7-9, 12-13, 15, 17-25, 28, 31-32, 34-37, 59-63, and 67-74 are under consideration in the instant office action. Claims 10-11 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2-3, 5-6, 14, 16, 26-27, 29-30, 33, 38-57, and 64-66 are cancelled. Applicant’s claim amendments and arguments did not overcome the rejections under 35 USC 103(a) for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
 Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1, 4, 7-9, 12, 13, 15, 17-25, 28, 31, 32, 34-37, 59-63, 67-74 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choksi et al. (WO2012056473) in view of Toner et al. (United States Patent Publication 2009/0060970), Patravale et al. (United States Patent Publication 2007/0212386),  Fukaya et al. (United States Patent 6,613,066)  and Ewing et al. (United States Patent Publication 9,126,025) as evidenced by DeAngelis (United States Patent Publication 2003/0099967) . 
Note: The claims are under examination with regard to the elected species wherein the water-insoluble therapeutic agent is paclitaxel; the one or more additives is heparin and physiologically-acceptable salt thereof; and the medical device type is balloon catheter.
Claim 1 is drawn to a medical device as recited in claim 1. With regards to the recitation of consisting essentially of in claims 34, 36, 67-70 for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, consisting essentially of will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 
Choksi et al. teach methods for coating substrates, see abstract and entire document. The coatings are made up of a fluid carrier (i.e. coating fluid) which contains one or more drug particles in a mixture, see paragraph [0015]. Examples of drug particles include paclitaxel, heparin and heparin sodium, see paragraph [0020]. The solvent in the coating fluid evaporates and leaves the one or more drug particles on the substrate, see paragraph [0023]. Therefore Choksi suggests 100% of a coating of drug particles which are inclusive of heparin sodium and paclitaxel. Choksi teaches that the substrates are inclusive of balloons, and stent-balloons, see paragraph [0002], claim 5 and paragraph [0018]. Choksi teaches the use of heparin and as evidenced by DeAngelis at paragraph [0014], standard heparin has a molecular weight from 5,000 to 30,000 Daltons which overlaps the instantly claimed heparins, thus it is obvious that the heparins of Choksi can range from 5,000-30,000Da in weight. As the coatings of Choksi et al. are inclusive of anti-restenosis agents (e.g. paclitaxel) the catheters of Choksi can comprise angioplasty type stent-balloons. Furthermore, angioplasty balloons are rendered obvious given Choksi teaches that the substrate keeps blood vessels expanded when inserted in a body, see paragraph [0002] and entire document. Choksi et al. teach that the coating is constituted entirely of material that is releasable from the implantable medical device structure given the coating when dried is constituted entirely of drug particles inclusive of heparin sodium and paclitaxel.    
Choksi does not expressly teach a ratio of water soluble restenosis inhibiting agent (e.g. paclitaxel) to additives (e.g. heparin) in an amount from about 10:1. 
However, Toner teaches implantable medical devices which are coated with a combination of paclitaxel and a second drug. The second drug includes heparins or heparin sodium, see paragraphs [0067], [0071], claims 1, 14, 27, 64 and 76. Toner teaches that the ratio of the taxane of which includes paclitaxel to second drug r is from 10:0.01>r>0.01:10, see claims 1, 8, 14, 27, 64-65, 76 and paragraphs [0040]-[0044] and [0067]. 
Absent evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to provide a paclitaxel to heparin or heparin sodium at ratios described in Toner for coating implantable medical devices. A person of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given that Choksi teaches coated implantable devices having one or more drugs inclusive of heparin and paclitaxel and Toner makes it known that coatings for implantable medical devices can be achieved by having more paclitaxel to second active agents including heparins. There would have been a reasonable expectation of success given that Choksi teaches that the drug particles are inclusive of one or more of heparin or sodium heparin and paclitaxel. Additionally, with regards to the ratio of heparin to paclitaxel and the molecular weight of Heparin, Toner discloses 10:0.01>r>0.01:10 where r is heparin and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897
F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The modified Choksi does not expressly teach paclitaxel in a concentration from about 1-10 micrograms/mm2 and 0.1-10 micrograms/mm2 with heparin at concentrations of 0.05-2 micrograms/mm2 such that the additive is present less than the therapeutic agent.  
However, Patravale et al. teaches devices such as balloon catheters wherein the concentration of the pharmaceutically active agent on the surface of the medical device typically ranges from 0.1-5 micrograms/mm2. The pharmaceutical active agent includes paclitaxel and heparin, see paragraphs [0002], [0007],[0030-0031], [0021], [0046], [0062], [0076],[0077],[0083],[0097] and entire document. 
It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to provide the heparins and paclitaxel of the modified Choksi at ranges known in the art for use with medical devices, which as suggested by Patravale include from 0.5-5 micrograms/mm2 which overlap the claimed ranges. One of ordinary skill in the art would have been motivated to do so as MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The teachings of the modified Choksi are discussed above. The modified Choksi renders obvious providing Paclitaxel and heparins at ranges know to an ordinary skilled artisan and that such ranges include from 0.1-5micrograms/mm2 as overlapping ranges render the claims prima facie obvious. Furthermore, Tonor already suggests that the amount of the paclitaxel can be greater than the amount of additives including heparin. 
The modified Choksi however does not expressly teach the catheter is a balloon catheter that has a balloon wall in a folded condition or wherein the device comprises a catheter shaft. 
However, Fukaya et al. teach that in order to provide smooth insertion into a passage in the body and reaching the most distant site along the internal passage, balloon catheters having smaller outer diameters are advantageous. The balloon catheters are folded up to minimize the outer diameter of the balloon, see column 2, lines 45-51. Fukaya et al. teach that common balloon catheters are formed by joining a balloon that is expandable to a catheter shaft, see column 1, lines 19-38. 
It would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to provide the catheters of Choksi as a balloon catheter in a folded configuration along with a catheter shaft. One of ordinary skill in the art would have been motivated to do so in order to provide smooth insertion into narrow and distant sites by minimizing the diameter of the balloon. Furthermore, Fukaya teaches that the common typical balloon catheters are expandable for use with a catheter shaft. There would have been a reasonable expectation of success Choksi teaches implantable devices which are inclusive of a stent-balloons and furthermore, Choksi suggests the invention is applicable for any implantable devices for keeping blood vessels expanded. 
The modified Choksi does not expressly teach that the balloon comprises a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal non-exposed pleat surfaces, wherein the coating layer is carried by the inflatable balloon. The coating layer has externally exposed coating layer on portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non-exposed pleat surfaces. 
However, Ewing et al. teach balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon, see Figure 4 and column 6, lines 48-68 and entire document. The drug coating layer has externally exposed coating layer on portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non-exposed pleat surfaces, see Figure 4 and column 4 lines 61-67 to column 5, lines 1-11 and 43-67, column 6, lines 1-5, column 8, lines 63-67, column 9, lines 1-67 and entire document. Ewing teaches an injection technique for applying drug coatings within the folds and on the outer surfaces of the balloon catheter. In particular, a drug coating can be applied via syringe to both the outer and inner surfaces. The method produces both internal and external surfaces which allow one to control the amount of therapeutic in the coating solution and the precise location of where the solution is applied on the balloon, see column 5 lines 19-57 to column 6, lines 1-5.
In view of Ewing, it would have been prima facie obvious to provide the modified Choksi with a balloon catheter having balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon. 
A person of ordinary skill in the art would have been motivated to do so in order to control drug release as balloon folds are created since depth of the folds have an impact on coating solution with deeper folds retaining more solution and balloon catheters are typically made folded to lower their profile and facilitate entry into the vascular system for placement at target sites. As can be seen by the teachings of Ewing et al., a folded spiral configuration of balloon catheters allows for targeted delivery and desired concentrations of the therapeutic agent and the delivery site. Furthermore, per MPEP 2143, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Examiner further notes that since all elements are known per the prior art and there is a reasonable expectation of coating balloon catheters internal and external surfaces, thus absent evidence of secondary considerations the preponderance of evidence establishes a prima facie case of obviousness. 
Regarding the property of increasing the rate of release of the water-insoluble therapeutic agent from the coating layer, particularly when immersed in a .2% solution of Heptakis under static conditions at 37 degrees Celsius, and the fact the coating is effective to release therapeutically effective amount of the water insoluble drug in a time period of about 3 minutes or less after implantation, MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” Here, since the modified Choksi renders obvious an effective amount of the additive in overlapping ratios the increased release rate of the therapeutic agent would necessarily follow absent evidence to the contrary. Furthermore, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). Accordingly, the instant claims are rendered prima facie obvious over the modified Choksi et al. reference.
Response to Applicant’s arguments
Applicant argues that In Examples 1-5 of the present application, the claimed 10:1 ratio demonstrates an ability to provide a coating on the balloons that is durable for transport to the target site but that also effectively delivers the drug to the target site on expansion. The use of heparin sodium in the claimed ratio for function as an excipient in a durable-yet-deliverable balloon coating is not fairly suggested by the combination of references cited. The cited references include heparin not in amounts to provide an excipient function, but rather for its biological activity as an anti-thrombogenic. Such a difference must be considered as part of an invention as a whole, especially where there is nothing of record to show that use of heparin sodium for its anti-thrombogenic properties in the proposed prior art substitution would result in the skilled person arriving at the claimed ratio of about 10:1.
The above assertions are not found persuasive because the examiner would like first to remind applicant that with regard to the unexpected results any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). Additionally the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). The examiner now would like to address applicant’s arguments with regard to the data presented in examples 1-5 in the specification. The examiner acknowledges applicant’s examples in 1-5 do demonstrate a surprising result when an admixture of paclitaxel and heparin sodium are used to coat a balloon catheter at a weight ratio of 10:1 showed a rapid release of the paclitaxel from the balloon catheter than compared to a 10:2 weight ratio containing balloon catheter. Additionally, the Group B coated balloons having the 10:2 weight ratio of paclitaxel to heparin sodium showed low durability than the 10:1 weight ratio containing layer. However, the examiner brings to Applicant’s attention that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It should be recognized that the examples are drawn to paclitaxel and heparin sodium while Applicant’s claim is drawn to any water-insoluble restenosis-inhibiting agent and the one or more additives recites other additives like heparin sulfate and physiologically acceptable salts thereof,  dextran and physiologically acceptable salts thereof, dextran sulfate and physiologically acceptable salts thereof. Additionally, while the data is specific to a 10:1 ratio of paclitaxel and heparin sodium, Applicant’s for instance in claims 1, 21, 25, and 59 recite wherein the water-insoluble restenosis-inhibiting agent is included in the coating layer in a weight ratio in the range of about 20:1 to about 1:1 relative to the one or more additives, with the proviso that when the one or more additives is heparin sodium the restenosis-inhibiting agent is included in the coating layer in a weight ratio of about 10: l relative to the heparin sodium. A weight ratio in the range of about 20:1 to about 1:1, any water-insoluble restenosis inhibiting agent, and a broader recitation of the one or more additives makes the claims not commensurate in scope with the data presented in examples 1-5 which is drawn to a single point data of paclitaxel to heparin sodium with weight ratio of 10:1. The examiner reminds applicant that the data must be commensurate in scope with the claims in terms of the types of different agents and their amounts including ratios. Applicant has to demonstrate with objective evidence the alleged unexpected properties can be extrapolated to the broader recitation of the claims in terms of types of active and non active ingredients and their amounts and weight ratios.
 Turning to applicant’s characterization of the teachings of Toner et al. It is incorrect assertion that Toner teaches ratios of paclitaxel to heparin sodium in modified Choksi are highly generalized (1000:1 to 1:1000 as to any one of a long list of drugs). Quite the contrary Toner et al. teach a further object of embodiments of the invention is directed to pharmaceutical compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, or derivatives thereof, wherein the ratio of paclitaxel:second drug, r, is by weight 10:00.1.gtoreq.r.gtoreq.0.01:10; wherein if the composition is administered to a subject in a blood vessel on a medical device, and wherein the formation of neointimal hyperplasia is reduced when the system is implanted in a lumen of a blood vessel of a subject when compared to a control system. The ratio can be r=1:10, and the formulation is further associated with a medical device, include a stent, or a coated stent. The subjects can be mammals including, but not limited to, humans and swine. In another aspect, the invention is directed to methods of treating subjects, by placing or administering any of the described systems or compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, prodrugs, or derivatives thereof; wherein the ratio of paclitaxel:second drug, r, is by weight 10:0.01.gtoreq.r.gtoreq.0.01:10. It is very clear the ratio taught by Toner renders obvious applicant’s claimed ration and the combination teachings of the references would necessarily exhibit the advantages that applicant alleges. 

Claims 1, 4, 7-9, 12, 13, 15, 17-25, 28, 31-32, 34-37, 59-63, 67-74 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Moore (United States Patent 8,932,345), Toner et al. (United States Patent Publication 2009/0060970) and Ludwig (United States Patent Publication  2009/0053391) and Patravale et al. (United States Patent Publication 2007/0212386)  and Fukaya et al. (United States Patent 6,613,066) and Ewing et al. (United States Patent Publication 9,126,025) as evidenced by DeAngelis (United States Patent Publication 2003/0099967) as evidenced by DeAngelis (United States Patent Publication 2003/009996).
Moore et al. teach coatings for medical devices which release particles of therapeutic agent within a single layer of the surface of the device, see abstract. According to Moore et al. the medical device has a coating which consists essentially of a taxane and antithrombotic agent, see clam 1. Examples of thrombotic agents are heparin and salts thereof, see 15 line 29.  The taxane is inclusive of paclitaxel, see column 13, line 20 and claims 1, and 8. According to Moore, the coating only comprises up to 2% by weight other materials than the particulate therapeutics, thus suggesting an embodiment having about 98% particulate of taxane therapeutic agent and antithrombotic agent of heparin. Moore teaches that the implantable medical devices are inclusive of balloon catheters, see claims 1 and 14. Moore teaches the use of heparin and salts thereof and as evidenced by DeAngelis at paragraph [0014], standard heparin has a molecular weight from 5,000 to 30,000 Daltons which overlaps the instantly claimed heparins, thus it is obvious that the heparins of Moore can range from 5,000-30,000Da in weight. As the coatings of Moore et al. are inclusive of anti-restenosis agents (e.g. paclitaxel) the catheters of Moore can comprise angioplasty type stent-balloons. Furthermore, angioplasty balloons are rendered obvious given Moore teaches delivery within blood vessels, see entire document. Moore et al. teach that the coating is constituted entirely of material that is releasable from the implantable medical device structure given the coating is constituted entirely of drug particles inclusive of heparin and paclitaxel. With regards to the recitation of consisting essentially of in claims 34, 36, 67-70 for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, consisting essentially of will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355
Moore does not expressly teach a ratio of water soluble restenosis inhibiting agent (e.g. paclitaxel) to additives (e.g. heparin) in an amount from about 12:1 to 7:1. 
However, Toner teaches implantable medical devices which are coated with a combination of paclitaxel and a second drug. The second drug includes heparins such as sodium heparan or heparin, see paragraphs [0067], [0071], claims 1, 14, 27, 64 and 76. Toner teaches that the ratio of the ratio of the taxane of which includes paclitaxel to second drug r is from 10:0.01>r>0.01:10, see claims 1, 8, 14, 27, 64-65, 76 and paragraphs [0040]-[0044] and [0067].  
Absent evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to provide a paclitaxel to heparin at ratios described in Toner for coating implantable medical devices. A person of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given that Moore teaches coated implantable devices having one or more drugs inclusive of heparin and paclitaxel and Toner makes it known that coatings for implantable medical devices can be achieved by having more paclitaxel to second active agents including heparins. With regards to the ratio of heparin to paclitaxel and the molecular weight of Heparin, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
There would have been a reasonable expectation of success given that Moore teaches that the drug particles are inclusive of one or more of heparin and paclitaxel. 
The modified Moore does not expressly teach that the heparin can comprise heparin sodium.
However, Ludwig teaches drug eluting implantable medical devices with coatings which that contain active ingredients, see abstract, paragraph 0029 and entire document. Ludwig teaches that such active agents can include anti-thrombotic agents including heparin or sodium heparin, see paragraph 0108. 
It would have been prima facie obvious to a person of ordinary skill in the art to substitute the heparin of Moore et al. for sodium heparin. 
A person of ordinary skill in the art would have been motivated to do so given both are art recognized anti-thrombotic agents and the simple substitution of one known anti-thrombotic agent for another would have yielded predictable results. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” Id. at 301, 213 USPQ at 536.
There would have been a reasonable expectation of success given that Moore teaches the use of anti-thrombotic agents with the implantable medical device including salts of heparin, and Ludwig teaches that both heparin and sodium heparin are useful anti-thrombotic agents suitable for use with implantable medical devices. 
The modified Moore does not expressly teach paclitaxel in a concentration from about 1-10 micrograms/mm2 and 0.1-10 micrograms/mm2 with heparin at concentrations of 0.05-2 micrograms/mm2 such that the additive is present less than the therapeutic agent. 
However, Patravale et al. teaches devices such as balloon catheters wherein the concentration of the pharmaceutically active agent on the surface of the medical device typically ranges from 0.1-5 micrograms/mm2. The pharmaceutical active agent includes paclitaxel and heparin, see paragraphs [0002], [0007],[0030-0031], [0021], [0046], [0062], [0076],[0077],[0083],[0097] and entire document. 
It would have been prima facie obvious to one of ordinary skill in the art at before the time of the invention was made to provide the heparins and paclitaxel of the modified Moore at ranges known in the art for use with medical devices, which as suggested by Patravale include from 0.5-5 micrograms/mm2 which overlap the claimed ranges. 
One of ordinary skill in the art would have been motivated to do so as MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Furthermore, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The teachings of the modified Moore et al. are discussed above. The modified Moore renders obvious providing Paclitaxel and heparin at ranges know to an ordinary skilled artisan and that such ranges include from 0.1-5micrograms/mm2 as overlapping ranges render the claims prima facie obvious. Furthermore, Tonor already suggests that the amount of the paclitaxel can be greater than the amount of additives including heparin. 
The modified Moore does not expressly teach the catheter is a balloon catheter that has a balloon wall in a folded condition or wherein the device comprises a catheter shaft as required by claim 21. 
However, Fukaya et al. teach that in order to provide smooth insertion into a passage in the body and reaching the most distant site along the internal passage, balloon catheters having smaller outer diameters are advantageous. The balloon catheters are folded up to minimize the outer diameter of the balloon, see column 2, lines 45-51. Fukaya et al. teach that common balloon catheters are formed by joining a balloon that is expandable to a catheter shaft, see column 1, lines 19-38. 
It would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to provide the catheters of Moore as a balloon catheter in a folded configuration along with a catheter shaft. 
One of ordinary skill in the art would have been motivated to do so in order to provide smooth insertion into narrow and distant sites by minimizing the diameter of the balloon. Furthermore, Fukaya teaches that the common typical balloon catheters are expandable for use with a catheter shaft. 
There would have been a reasonable expectation of success given Moore teaches implantable devices which are inclusive of a stent-balloons and furthermore, Moore suggests the invention is applicable for implantable devices for keeping blood vessels expanded. 
Accordingly, in view of Fukaya it would have been prima facie obvious to provide a catheter shaft with a balloon catheter and to provide the balloon in a folded configuration. 
The modified Moore does not expressly teach a catheter with pleats in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft portion, wherein the pleats include externally-exposed pleat surfaces and internal non-exposed pleat surfaces; and a coating layer carried by the inflatable balloon, the coating layer having externally-exposed coating layer portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non- exposed pleat surfaces. 
However, Ewing et al. teach balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon, see Figure 4 and column 6, lines 48-68. The drug coating layer has externally exposed coating layer on portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non-exposed pleat surfaces, see Figure 4 and column 4 lines 61-67 to column 5, lines 1-11 and 43-67, column 6, lines 1-5, column 8, lines 63-67, column 9, lines 1-67 and entire document. Ewing teaches an injection technique for applying drug coatings within the folds and on the outer surfaces of the balloon catheter. In particular, a drug coating can be applied via syringe to both the outer and inner surfaces. The method produces both internal and external surfaces which allow one to control the amount of therapeutic in the coating solution and the precise location of where the solution is applied on the balloon, see column 5 lines 19-57 to column 6, lines 1-5.
In view of Ewing, it would have been prima facie obvious to provide the modified Moore with a balloon catheter having balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon. 
A person of ordinary skill in the art would have been motivated to do so in order to control drug release as the depth of the folds have an impact on coating solution with deeper folds retaining more solution and balloon catheters are typically made folded to lower their profile and facilitate entry into the vascular system for placement at target sites. As can be seen by the teachings of Ewing et al., a folded spiral configuration of balloon catheters allows for targeted delivery and desired concentrations of the therapeutic agent and the delivery site. Furthermore, per MPEP 2143, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Examiner further notes that all elements are known per the prior art and there is a reasonable expectation of coating balloon catheters internal and external surfaces and thus absent evidence of secondary considerations, the preponderance of evidence establishes a prima facie case of obviousness. 
Regarding the property of increasing the rate of release of the water-insoluble therapeutic agent from the coating layer, particularly when immersed in a .2% solution of Heptakis under static conditions at 37 degrees Celsius, and the fact the coating is effective to release therapeutically effective amount of the water insoluble drug in a time period of about 3 minutes or less after implantation, MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” Here, since the modified Moore renders obvious an effective amount of the additive in overlapping ratios the increased release rate of the therapeutic agent would necessarily follow absent evidence to the contrary. Furthermore, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). Accordingly, the instant claims are rendered prima facie obvious over the modified Choksi et al. reference.
Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Moore. 
Response to Applicant’s arguments
Applicant argues that Reconsideration of this rejection is requested for reasons similar to those discussed above. In the rejection, Moore is relied on for teaching related to a coating of paclitaxel and heparin or its salt, and Toner is relied on for teaching a drug:heparin ratio of 10:0.01 to 0.01:10 that allegedly a skilled person would apply to Moore’s teachings. As amended, independent claims 1, 21, 25 and 59 require: “with the proviso that when the one or more additives is heparin sodium the restenosis-inhibiting agent is included in the coating layer in a weight ratio of about 10:1 relative to the heparin sodium”. It is submitted that the extremely broad ratio range taught in Toner does not render prima facie obvious the specific claimed ratio of about 10:1. Moreover, even assuming arguendo that the proposed modification of Moore with Toner is proper in finding a case of prima facie obviousness, the claimed invention when considered as a whole is patentably distinct from the applied reference combination.

The above assertions are not found persuasive because of the exact same rebuttal arguments set forth above which are incorporated herein below.  The examiner would like first to remind applicant that with regard to the unexpected results any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). Additionally the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). The examiner now would like to address applicant’s arguments with regard to the data presented in examples 1-5 in the specification. The examiner acknowledges applicant’s examples in 1-5 do demonstrate a surprising result when an admixture of paclitaxel and heparin sodium are used to coat a balloon catheter at a weight ratio of 10:1 showed a rapid release of the paclitaxel from the balloon catheter than compared to a 10:2 weight ratio containing balloon catheter. Additionally, the Group B coated balloons having the 10:2 weight ratio of paclitaxel to heparin sodium showed low durability than the 10:1 weight ratio containing layer. However, the examiner brings to Applicant’s attention that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It should be recognized that the examples are drawn to paclitaxel and heparin sodium while Applicant’s claim is drawn to any water-insoluble restenosis-inhibiting agent and the one or more additives recites other additives like heparin sulfate and physiologically acceptable salts thereof,  dextran and physiologically acceptable salts thereof, dextran sulfate and physiologically acceptable salts thereof. Additionally, while the data is specific to a 10:1 ratio of paclitaxel and heparin sodium, Applicant’s for instance in claims 1, 21, 25, and 59 recite wherein the water-insoluble restenosis-inhibiting agent is included in the coating layer in a weight ratio in the range of about 20:1 to about 1:1 relative to the one or more additives, with the proviso that when the one or more additives is heparin sodium the restenosis-inhibiting agent is included in the coating layer in a weight ratio of about 10: l relative to the heparin sodium. A weight ratio in the range of about 20:1 to about 1:1, any water-insoluble restenosis inhibiting agent, and a broader recitation of the one or more additives makes the claims not commensurate in scope with the data presented in examples 1-5 which is drawn to a single point data of paclitaxel to heparin sodium with weight ratio of 10:1. The examiner reminds applicant that the data must be commensurate in scope with the claims in terms of the types of different agents and their amounts including ratios. Applicant has to demonstrate with objective evidence the alleged unexpected properties can be extrapolated to the broader recitation of the claims in terms of types of active and non active ingredients and their amounts and weight ratios.
 Turning to applicant’s characterization of the teachings of Toner et al. It is incorrect assertion that Toner teaches ratios of paclitaxel to heparin sodium in modified Choksi are highly generalized (1000:1 to 1:1000 as to any one of a long list of drugs). Quite the contrary Toner et al. teach a further object of embodiments of the invention is directed to pharmaceutical compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, or derivatives thereof, wherein the ratio of paclitaxel:second drug, r, is by weight 10:00.1.gtoreq.r.gtoreq.0.01:10; wherein if the composition is administered to a subject in a blood vessel on a medical device, and wherein the formation of neointimal hyperplasia is reduced when the system is implanted in a lumen of a blood vessel of a subject when compared to a control system. The ratio can be r=1:10, and the formulation is further associated with a medical device, include a stent, or a coated stent. The subjects can be mammals including, but not limited to, humans and swine. In another aspect, the invention is directed to methods of treating subjects, by placing or administering any of the described systems or compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, prodrugs, or derivatives thereof; wherein the ratio of paclitaxel:second drug, r, is by weight 10:0.01.gtoreq.r.gtoreq.0.01:10. It is very clear the ratio taught by Toner renders obvious applicant’s claimed ration and the combination teachings of the references would necessarily exhibit the advantages that applicant alleges. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 12, 13, 15, 17-29, 31, 32, 34-37, 59-63 and 67-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8,  10-11, 14-15, and 18  of U.S. Patent No. 8,932,345 in view of Toner et al. (U.S. PG-Pub 2009/0060970) and Patravale et al. (U.S PG-Pub 2007/0212386), Fukaya et al. (United States Patent 6,613,066) and Ewing et al. (United States Patent Publication 9,126,025). 
The instant claims and that of Patent ‘345 are inclusive of paclitaxel therapeutic particulate coatings on implantable medical devices such as balloon catheters. The second coating of Patent ‘345 includes antithrombotic agents which are inclusive of heparin per column 15 line 29. 
The difference between the instant claims and that of Patent ‘345 is that the instant claims encompass a ratio of paclitaxel to heparin sodium at 10:1 and constitute greater than 90% the coating. 
However, Toner teaches implantable medical devices which are coated with a combination of paclitaxel and a second drug. However, Toner teaches implantable medical devices which are coated with a combination of paclitaxel and a second drug. The second drug includes heparins, see paragraphs [0067], [0071], claims 1, 14, 27, 64 and 76. Toner teaches that the ratio of the ratio of the taxane of which includes paclitaxel to second drug r is from 10:0.01>r>0.01:10, see claims 1, 8, 14, 27, 64-65, 76 and paragraphs [0040]-[0044] and [0067]. Since the coating of Patent ‘345 "consists essentially of" the taxane (paclitaxel) it is obvious that at least 75% of the coating is inclusive of the particles. This is particularly true since the particulate coating of drugs can be in a single layer, see claim 8. 
Absent evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to provide a paclitaxel: heparin at ratios described in Toner for coating implantable medical devices. A person of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given Toner makes it known that coatings for implantable medical devices can be achieved by having more paclitaxel to second active agents including heparins (an anticoagulant agent). With regards to the ratio of heparin to paclitaxel and the molecular weight of Heparin, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The claims of Patent ‘345 do not expressly teach paclitaxel in a concentration from about 1-10 micrograms/mm2 and 0.1-10 micrograms/mm2 with heparin at concentrations of 0.05-2 micrograms/mm2. 
However, Patravale et al. teaches devices such as balloon catheters wherein the concentration of the pharmaceutically active agent on the surface of the medical device typically ranges from 0.1-5 micrograms/mm2. The pharmaceutical active agent includes paclitaxel and heparin, see paragraphs [0002], [0007],[0030-0031], [0021], [0046], [0062], [0076],[0077],[0083],[0097] and entire document. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to provide the heparin sodium and paclitaxel at ranges known in the art for use with medical devices, which as suggested by Patravale include from 0.5-5 micrograms/mm2 which overlap the claimed ranges. 
One of ordinary skill in the art would have been motivated to do so given MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.
Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
The issued Patent ‘345 does not claim the catheter is a balloon catheter that has a balloon wall in a folded condition or wherein the device comprises a catheter shaft as required by claim 21. 
However, Fukaya et al. teach that in order to provide smooth insertion into a passage in the body and reaching the most distant site along the internal passage, balloon catheters having smaller outer diameters are advantageous. The balloon catheters are folded up to minimize the outer diameter of the balloon, see column 2, lines 45-51. Fukaya et al. teach that common balloon catheters are formed by joining a balloon that is expandable to a catheter shaft, see column 1, lines 19-38. 
It would have been prima facie obvious to one of ordinary skill in the art to provide the catheters of Patent 345 as a balloon catheter in a folded configuration along with a catheter shaft. 
One of ordinary skill in the art would have been motivated to do so in order to provide smooth insertion into narrow and distant sites by minimizing the diameter of the balloon. Furthermore, Fukaya teaches that the common typical balloon catheters are expandable for use with a catheter shaft. 
There would have been a reasonable expectation of success given Patent ‘345 includes coating catheters. 
Patent ‘345 does not claim a catheter with pleats in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft portion, wherein the pleats include externally-exposed pleat surfaces and internal non-exposed pleat surfaces; and a coating layer carried by the inflatable balloon, the coating layer having externally-exposed coating layer portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non- exposed pleat surfaces. 
However, Ewing et al. teach balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon, see Figure 4 and column 6, lines 48-68. The drug coating layer has externally exposed coating layer on portions carried by the externally exposed pleat surfaces and internal non-exposed coating layer portions carried by the internal non-exposed pleat surfaces, see Figure 4 and column 4 lines 61-67 to column 5, lines 1-11 and 43-67, column 6, lines 1-5, column 8, lines 63-67, column 9, lines 1-67 and entire document. Ewing teaches an injection technique for applying drug coatings within the folds and on the outer surfaces of the balloon catheter. In particular, a drug coating can be applied via syringe to both the outer and inner surfaces. The method produces both internal and external surfaces which allow one to control the amount of therapeutic in the coating solution and the precise location of where the solution is applied on the balloon, see column 5 lines 19-57 to column 6, lines 1-5.
In view of Ewing, it would have been prima facie obvious to provide the catheter balloon of patent ‘345 with a balloon catheter having balloons mounted on catheters comprising a folded condition having a plurality of pleats arranged in a spiral pattern with each pleat in a curved condition extending circumferentially around a catheter shaft wherein the pleats include externally exposed pleat surfaces and internal no-exposed pleat surfaces, wherein a drug coating layer is carried by the inflatable balloon. 
A person of ordinary skill in the art would have been motivated to do so in order to control drug release as the depth of the folds have an impact on coating solution with deeper folds retaining more solution and balloon catheters are typically made folded to lower their profile and facilitate entry into the vascular system for placement at target sites. As can be seen by the teachings of Ewing et al., a folded spiral configuration of balloon catheters allows for targeted delivery and desired concentrations of the therapeutic agent and the delivery site. Furthermore, per MPEP 2143, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Therefore, given the instant claims overlap in scope to those of U.S. Patent '345, the instant claims are rejected on the ground of nonstatutory double patenting.
Response to Applicant’s arguments
Applicant argues that Reconsideration of this rejection is requested for reasons similar to those discussed above. In the rejection, Moore is relied on for teaching related to a coating of paclitaxel and heparin or its salt, and Toner is relied on for teaching a drug:heparin ratio of 10:0.01 to 0.01:10 that allegedly a skilled person would apply to Moore’s teachings. As amended, independent claims 1, 21, 25 and 59 require: “with the proviso that when the one or more additives is heparin sodium the restenosis-inhibiting agent is included in the coating layer in a weight ratio of about 10:1 relative to the heparin sodium”. It is submitted that the extremely broad ratio range taught in Toner does not render prima facie obvious the specific claimed ratio of about 10:1. Moreover, even assuming arguendo that the proposed modification of Moore with Toner is proper in finding a case of prima facie obviousness, the claimed invention when considered as a whole is patentably distinct from the applied reference combination.

The above assertions are not found persuasive because of the exact same rebuttal arguments set forth above which are incorporated herein below.  The examiner would like first to remind applicant that with regard to the unexpected results any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). Additionally the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). The examiner now would like to address applicant’s arguments with regard to the data presented in examples 1-5 in the specification. The examiner acknowledges applicant’s examples in 1-5 do demonstrate a surprising result when an admixture of paclitaxel and heparin sodium are used to coat a balloon catheter at a weight ratio of 10:1 showed a rapid release of the paclitaxel from the balloon catheter than compared to a 10:2 weight ratio containing balloon catheter. Additionally, the Group B coated balloons having the 10:2 weight ratio of paclitaxel to heparin sodium showed low durability than the 10:1 weight ratio containing layer. However, the examiner brings to Applicant’s attention that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It should be recognized that the examples are drawn to paclitaxel and heparin sodium while Applicant’s claim is drawn to any water-insoluble restenosis-inhibiting agent and the one or more additives recites other additives like heparin sulfate and physiologically acceptable salts thereof,  dextran and physiologically acceptable salts thereof, dextran sulfate and physiologically acceptable salts thereof. Additionally, while the data is specific to a 10:1 ratio of paclitaxel and heparin sodium, Applicant’s for instance in claims 1, 21, 25, and 59 recite wherein the water-insoluble restenosis-inhibiting agent is included in the coating layer in a weight ratio in the range of about 20:1 to about 1:1 relative to the one or more additives, with the proviso that when the one or more additives is heparin sodium the restenosis-inhibiting agent is included in the coating layer in a weight ratio of about 10: l relative to the heparin sodium. A weight ratio in the range of about 20:1 to about 1:1, any water-insoluble restenosis inhibiting agent, and a broader recitation of the one or more additives makes the claims not commensurate in scope with the data presented in examples 1-5 which is drawn to a single point data of paclitaxel to heparin sodium with weight ratio of 10:1. The examiner reminds applicant that the data must be commensurate in scope with the claims in terms of the types of different agents and their amounts including ratios. Applicant has to demonstrate with objective evidence the alleged unexpected properties can be extrapolated to the broader recitation of the claims in terms of types of active and non active ingredients and their amounts and weight ratios.
 Turning to applicant’s characterization of the teachings of Toner et al. It is incorrect assertion that Toner teaches ratios of paclitaxel to heparin sodium in modified Choksi are highly generalized (1000:1 to 1:1000 as to any one of a long list of drugs). Quite the contrary Toner et al. teach a further object of embodiments of the invention is directed to pharmaceutical compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, or derivatives thereof, wherein the ratio of paclitaxel:second drug, r, is by weight 10:00.1.gtoreq.r.gtoreq.0.01:10; wherein if the composition is administered to a subject in a blood vessel on a medical device, and wherein the formation of neointimal hyperplasia is reduced when the system is implanted in a lumen of a blood vessel of a subject when compared to a control system. The ratio can be r=1:10, and the formulation is further associated with a medical device, include a stent, or a coated stent. The subjects can be mammals including, but not limited to, humans and swine. In another aspect, the invention is directed to methods of treating subjects, by placing or administering any of the described systems or compositions that include paclitaxel or salts, prodrugs, or derivatives thereof; and a second drug or salts, prodrugs, or derivatives thereof; wherein the ratio of paclitaxel:second drug, r, is by weight 10:0.01.gtoreq.r.gtoreq.0.01:10. It is very clear the ratio taught by Toner renders obvious applicant’s claimed ration and the combination teachings of the references would necessarily exhibit the advantages that applicant alleges. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619